Paul Ward, Justice, dissenting. I am unable to agree with the majority opinion. The essence of my reasons is summarized below. The chancellor was fully justified in finding; that $1.25 per hour was the prevailing wage rate for common labor in the Pine Bluff area; that no employee was asking for a raise, and, that the purpose of the picketing was to force appellees to hire union laborers. Appellants’ agent was quoted as saying: “We want you (appellees) to sign this union labor contract and work union labor.” The record shows that the agent admitted making the quoted statement. The opinion of the chancellor contains this statement: “The court finds that the maintaining of the picket line around the construction is unlawful.” (My emphasis.) Ark. Stat. Ann. § 81-201 (Repl. 1960) gives appellants the right to bargain for higher wages at any time and under any circumstances, but I do not understand it gives them the same freedom to picket. This case is, in my opinion, a fine example of the truth of the old adage—actions speak louder than words. I think the chancellor pierced the veil of subterfuge, located the real purpose of the picketing (to force appellees to hire union labor), and reached a just conclusion. The record reveals to my satisfaction that appellants are not sincere when they pretend that they only wanted appellee to sign the contract agreement. If they were sincere why didn’t they accept appellee’s offer to bargain ivith them after he had finished the jobs under construction? The obvious reason why they would not wait is that the appellee would then be free to bargain— to sign or not to sign, but by not waiting they knew appellee was “over a barrel” and was not free (standing to lose money) to bargain. Once more I point to language in the statute previously mentioned: “ . . freedom of unorganized labor to bargain individually is declared to be the public policy of the State under Amendment No. 34 of the Constitution. ’ ’